ACCEPTED
                                                                                        01-15-00670-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  10/22/2015 3:06:42 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK



                    No. 01-15-00670-CV
                                                                       FILED IN
                                                                1st COURT OF APPEALS
                          IN THE COURT OF APPEALS                   HOUSTON, TEXAS
                       FOR THE FIRST DISTRICT OF TEXAS          10/22/2015 3:06:42 PM
                                                                CHRISTOPHER A. PRINE
                                                                         Clerk

 The Estate of Donald H. Williams, Deceased

                   On Appeal from the Probate Court No. 3
                           Harris County, Texas
                              Tr. Ct. No. 427,929


   SUPPLEMENTAL CERTIFICATE OF SERVICE REGARDING
           MOTION FOR EXTENSION OF TIME
             TO FILE APPELLANT’S BRIEF


TO THE FIRST COURT OF APPEALS:

      This is to certify that the undersigned has conferred with opposing counsel

regarding the motion for extension of time to file appellant’s brief. Opposing

counsel has stated that he is not opposed to the motion.

                                      Respectfully submitted,

                                      /s/Timothy A. Hootman
                                      Timothy A. Hootman
                                      SBN 09965450
                                      2402 Pease St
                                      Houston, TX 77003
                                      713.247.9548; 713.583.9523 (f)
                                      Email: thootman2000@yahoo.com
                                      ATTORNEY    FOR      APPELLANT,   TRACY     L.
                                      DAMPIER


                                        1
              CERTIFICATE OF SERVICE
      I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of

Appellate Procedure, I have served the forgoing document upon the following

attorneys by electronic service:

         Charlie Henke
         HENKE LAW FIRM, LLP
         3200 Southwest Frwy, 34th Fl.
         Houston, TX 77027
         chenke@henkelawfirm.com

Dated: October 22, 2015.

                                    /s/Timothy A. Hootman_____
                                    Timothy A. Hootman




                                      2